Citation Nr: 0115539	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954 and from September 1958 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the veteran's claim of 
entitlement to service connection for depression was denied.


REMAND

After preliminary review of the record, the Board notes that 
the veteran has submitted additional pertinent lay evidence 
to the RO which has not been considered and addressed in a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.37(a) (2000). Specifically, the record shows that, prior 
to certification of this appeal to the Board the RO received 
two lay statements in November 1999 regarding the veteran's 
treatment for depression after service, but failed to 
consider these records or issue a supplemental statement of 
the case.

Pursuant to 38 C.F.R. § 19.37(a), when additional evidence is 
received at the RO prior to transfer of the claims file to 
the Board, the evidence must be referred to the appropriate 
rating board for review and disposition. Unless the evidence 
is duplicative or irrelevant, a supplemental statement of the 
case must be issued. In this case, the lay evidence is 
pertinent to the veteran's claim of entitlement to service 
connection for depression, and has not been considered 
previously.

In addition, in April 2001, subsequent to the veteran's 
hearing before the undersigned, the Board received additional 
evidence in regard to the veteran's pending appeal for 
entitlement to service connection for depression.  The 
evidence consists of service medical records and a letter 
from Mr. Scanlon, the veteran's former psychotherapist, who 
opined as to the origin of the veteran's depression.

Legal authority provides that unless there is a proper waiver 
of the RO's review of this additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  
Since a proper waiver of the evidence was not made by either 
the veteran or his representative, he still has a right to 
the RO's review.  Consequently, the case must be returned to 
the RO for their consideration of the additional evidence.  
This is to ensure full compliance with due process 
requirements.  Id.

Finally, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist.  This law applies to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Thus because of the change in the law eliminating the 
requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With regard to the enactment of the VCAA and the instant 
claim, the Board notes that it was denied on the basis that 
it was not well-grounded.

Because of the change in the law brought about by the VCAA, 
additional action is required to comply with the duty to 
assist provision.  Specifically, the record indicates that 
the veteran receives disability benefits through the Social 
Security Administration (SSA) due to his depression.  These 
SSA records, although not controlling in regard to VA's 
determination, must be considered like any other pertinent 
evidence and must be obtained.  Murincscak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

The Board notes that the veteran underwent a VA examination 
in March 1999, and that at time the RO had not received 
copies of the veteran's prior treatment records.  Thus, the 
veteran should be afforded another examination, since a 
medical examination must not only be thorough and 
contemporaneous, but it should also take into account the 
records of prior treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of health 
care providers, both VA and private who 
have treated the veteran for depression 
since service.  After securing the 
necessary release, the RO should obtain 
any records not duplicative of those 
already in the claims folder.  Any records 
received that have not been previously 
obtained should be associated with the 
claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should contact the Social 
Security Administration in order to obtain 
a copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Such tests as the psychiatrist 
deems necessary should be performed, to 
include psychological testing.  The 
psychiatrist should take a complete 
history from the veteran and give an 
opinion as to whether it is at least as 
likely as not that the currently 
diagnosed depression is related to 
service.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth in the 
report.  The examination and the report 
thereof should be in accordance with DSM-
IV.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim based all of the evidence to 
include service medical records, October 
1999 lay statements, and March 2001 
letter from Mr. Scanlon.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



